DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record fails to disclose or render obvious the combination including:
“a lower discharge-chamber recessed portion formed so as to overlap with the lower discharge hole side of the lower discharge-valve accommodating recessed portion and communicate with the refrigerant passage hole, the lower end plate cover is formed in a flat-plate shape and is provided with a bulging portion having a portion facing the lower discharge hole, the lower end-plate cover chamber is formed by the lower discharge-valve accommodating recessed portion, the lower discharge-chamber recessed portion, and the bulging portion, and the bulging portion has a volume of 1/18 or greater and 1/9 or less of a total of air volumes of the upper compression chamber and the lower compression chamber.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0243778 to Tanaka 
US 2011/0058970 to Hugenroth
US 2015/0078933 to Takashima et al.
US 20120260691 to Hirayama
All references above describe general state of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746